05/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                    Case Number: DA 22-0278


                                        DA 22-0278
                                                                      VILLO
 STATE OF MONTANA,                                                     MAY 2 7 2022
                                                                     Bovven Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
              Plaintiff and Appellee,

       v.                                                          ORDER

 DANIEL HUNTER FLANSBURG,

             Defendant and Appellant.


      Daniel Hunter Flansburg moves this Court for appointment of counsel in his appeal
of an April 8, 2022 final judgment from the Cascade County District Court (Cause No.
BDC-19-097). As grounds, he states that he is indigent and lacks the legal education to
seek an appeal on his own.
      We secured a copy of the final judgment. The Cascade County District Court
sentenced Flansburg to the Montana State Prison for a ten-year term for criminal
endangerment, pursuant to a plea agreement. The court awarded 488 days of credit for
time served. Flansburg had representation of counsel.
      Flansburg has a recent felony conviction, and he may be entitled to appointment of
counsel in this appeal. Section 46-8-103(1), MCA. We note that Flansburg, through
counsel, has another appeal of a criminal conviction and sentence pending in this Court.
See State v. Flansburg, No. DA 21-0082. Therefore,
      IT IS ORDERED that Flansburg's Motion for Appointment of Counsel is
GRANTED.
      The Appellate Defender Division shall have thirty days from the date of this Order
within which to file either a Notice of Appearance or a Motion to Rescind this Order
appointing counsel.    In the event the Appellant qualifies for appointed counsel, the
Appellate Defender Division shall immediately order transcripts.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Appellate Defender Division, to counsel of record, and to Daniel Hunter Flansburg
personally.
                     (L-14,7
      DATED this n I — day of May, 2022.
                                              For the Court,




                                                           Chief Justice




                                          2